Citation Nr: 1533991	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a left eye disability.  

4.  Entitlement to service connection for residuals of a cold injury of the feet.

5.  Entitlement to service connection for a traumatic brain injury.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In an August 2010 rating decision, the issues of entitlement to service connection for a back and neck disability were denied.  In a May 2013 rating decision, the issues of entitlement to service connection for a left eye disability, entitlement to service connection for residuals of a cold injury of the feet, entitlement to service connection for traumatic brain injury, entitlement to service connection for anxiety, and entitlement to service connection for depressive disorder were denied.

The Veteran testified at a videoconference hearing before the Board in March 2015.


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking residuals of a cold injury to the Veteran's military service. 

2.  The claims file is void of any competent evidence linking a diagnosed traumatic brain injury to the Veteran's military service. 

3.  The claims file is void of any competent evidence linking anxiety to the Veteran's military service. 

4.  The claims file is void of any competent evidence linking depressive disorder to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of a cold injury to the feet have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  Criteria for service connection a traumatic brain injury have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

3.  Criteria for service connection for anxiety have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Criteria for service connection for depressive disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the VLJ addressed the criteria for service connection and noted that medical opinions would help the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

A VA examination and an etiological opinion were obtained for the claim for residuals of frostbite of the feet (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not objected to the adequacy of the examination or subsequent medical opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

While a VA medical opinion was not provided in with regard to the issues of entitlement to service connection for a traumatic brain injury, anxiety or depressive disorder, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated at his hearing that he had headaches that he thought could be related to a football injury in service.  With regard to the claimed psychiatric disabilities, he stated that he felt depressed in service and would cry and following service he sought treatment for depression at VA in 2013.  He has not claimed a continuity of symptomatology of the claimed traumatic brain injury or his psychiatric symptoms since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide examinations with opinions for the claims for a traumatic brain injury, anxiety, or depressive disorder.  See Waters, 601 F.3d 1274 .

The remand instructions in this case include seeking to obtain Social Security Administration (SSA) records for the Veteran.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them. The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim." Id. at 1321 . The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id. The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Here, VA has obtained a copy of the fully favorable decision by SSA awarding the Veteran disability benefits, and the decision makes it clear that the Veteran is receiving SSA disability on account of spinal problems.  There no mention of frostbite or psychiatric problems in the decision.  As such, the Board concludes that while the SSA records should be obtained to appropriately adjudicate the Veteran's neck and back claims, they do not offer a reasonable possibility of assisting the Veteran in his frostbite or psychiatric claims.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A.  Residuals of Cold Injury - Feet

Historically, the Veteran's claim for compensation and pension benefits for his cold injury residuals was denied in a May 2013 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran submitted testimony at his Board hearing and indicated that he was treated for cold injuries of the feet in service but had not sought treatment since that time because there was nothing that could be done to treat his feet.   

A review of the Veteran's service treatment reports reflects that the Veteran was seen for post frostbite neuralgia of the bilateral feet in March 1986.  The foot complaints were also noted to be possible/questionable Chilblains injury at visits in March 1986 and April 1986.  Clinical evaluation of the lower extremities was normal at the Veteran's February 1989 separation examination.  

Post service VA and private treatment reports do not reflect any complaints, findings, or treatment for residuals of cold injury of the feet.  

At a March 2012 VA examination, the Veteran reported that he was treated for frostbite of the feet while in service in 1986.  He indicated that he kept his boots on in a tent while sleeping while serving in Japan.  He stated that there was nothing that could be done to treat him in service and he was placed on light duty for two months.  He reported that his feet hurt but he did not lose his toes or nails.  His current complaints consisted of pain if his feet got cold and he reported that his feet got "ice cold."  He indicated that he was unable to stand for more than twenty minutes and slept with socks on.  He also reported that he was unable to wear dress shoes or any tight shoes.  Physical examination revealed cold sensitivity and numbness of the bilateral feet.  The examiner indicated that the feet were warm except for the tips of the toes which were slightly cold.  There were positive pulses bilaterally and normal nails with no rashes.  Sensation was intact to monofilament, temperature, and vibration.  The examiner assessed the Veteran with subjective symptoms of numbness and cold sensitivity.  The examiner also diagnosed mild degenerative changes of the first tarsal proximal phalanx which the examiner indicated she was unable to relate to frostbite.  

In February 2015, the Veteran's claims file was reviewed by a neurologist.  The examiner reviewed the claims file and March 2012 VA examination report.  He noted that the Veteran had "cold sensitivity" and "numbness" with x-ray evidence of osteoarthritis of the left and right foot.  The examiner noted that examination of the feet was normal and the feet were warm and dry except the tip of the toes which were cold.  Other than the Veteran's subjective complaints, the only finding was degenerative arthritis of the first metacarpophalangeal joint.  The examiner concluded that arthritis is common in the population at large and there were no other findings to support significant cold injury residual.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of a cold injury to the feet.   

As noted, while the service treatment records reflect treatment for frostbite neuralgia and Chilblains injury, no symptoms of frostbite were noted later in service, and post service treatment records do not reference any complaints, findings, or treatment that were felt to represent residuals of frostbite of the feet.   

The Board acknowledges the Veteran's report of cold sensitivity and numbness since service.  However, symptoms alone, such as cold sensitivity and numbness, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges that the Veteran is competent to describe his subjective symptoms such as cold sensitivity and numbness.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran has reported a continuity of these symptoms since service, he has failed to identify any evidence which reflects an objective diagnosis of symptoms that are considered to be residuals of his frostbite in service.  As noted, the medical evidence associated with the claims file is negative for any reference to a diagnosis related to frostbite residuals.  

The Board acknowledges that the Veteran was diagnosed with mild osteoarthritis of the metacarpophalangeal joints at the VA examination in 2012.  However, the diagnosis of arthritis was not attributed to the frostbite in service as evidenced by the opinions of both the VA examiner and the VA neurologist who reviewed the claims file.    

As a result, there is no evidence to establish the presence of a disability related to residuals of frostbite of the feet during the course of the Veteran's appeal.  In the absence of proof of a present disability of the feet related to the Veteran's frostbite in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for residuals of frostbite of the feet is denied.




B. Traumatic Brain Injury

Historically, the Veteran's claim for a traumatic brain injury was denied in a May 2013 rating decision.  The Veteran appealed the denial and this appeal ensued.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a traumatic brain injury in service.  The Veteran was treated for a back injury while playing football when he put his head down in a crowd and was assessed with thoracic and lumbar spine strain.  However, the records do not reflect any treatment related to complaints of a head injury.  More importantly, the only symptom that the Veteran appears to attribute to a TBI are migraine headaches, which have been separately denied and not appealed.  Of note, at his separation physical in 1989, the Veteran was found to be a healthy male and no neurologic impairment was detected.  The Veteran also specifically denied any head injury on a medical history survey completed in conjunction with his separation physical.

Post-service treatment VA and private treatment reports reflect treatment for migraine headaches.  However, none of the records reflect a diagnosis of a traumatic brain injury.  Moreover, at a VA neurologic examination in July 2010, it was noted that the Veteran did not begin experiencing headaches until approximately 1993 (more than four years after service and approximately seven years after the Veteran reported experiencing a football collision). 

The Veteran testified that he believed his traumatic brain injury could be related to his football injury in service.  He indicated that his symptoms included migraine headaches.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a traumatic brain injury.  As noted, the service treatment reports as well as post service VA and private treatment reports are silent for a diagnosis of a traumatic brain injury.   

The Board acknowledges the Veteran's report of migraines, and notes that a lay person is considered competent to describe a symptom that is capable of appreciation by the use of their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, while the Veteran has reported that he had migraine headaches following service, as noted, the medical evidence associated with the claims file is negative for any reference to a diagnosis relating headaches to a traumatic brain injury and a traumatic brain injury was not diagnosed at any time during service or since that time.  Moreover, service connection has already been denied for headaches and that issue is not on appeal.  

The Veteran has simply not identified, nor has the medical evidence of record, any symptoms that are thought to be the result of a TBI in service. 

Here, the Veteran's testimony and service treatment records confirm that the Veteran did experience a collision while playing football in service.  However, service connection requires more than just an in-service event or injury.  Rather the TBI must be shown to result in a residual disability or disabilities.  Here, even accepting that the Veteran experienced a TBI in service, the fact remains that no residuals beyond headaches have been alleged to have been caused by a TBI and the records do not show complaints of headaches in service.  Moreover, the July 2010 VA examiner noted that the Veteran did not begin experiencing headaches for several years after service  and explained that while migraine headaches may occur after head trauma, the onset is usually at the time of or shortly after the inciting injury.  Where there is a delay of approximately 8 years between the football injury and onset of headache makes it makes it unlikely that the two are related. 

The Board also notes that the Veteran testified at a Board hearing that following his head injury he was not himself and had a number of disciplinary problems shortly thereafter.  However, while the football collision occurred in July 1985, the Veteran's service personnel records show that he did not begin experiencing disciplinary problems for more than a year thereafter.

As a result, there is no evidence to establish that any current disability is a residual of any TBI in service.  As such, service connection for a traumatic brain injury is denied.

C.  Anxiety and Depressive Disorder

Historically, the Veteran's claim for anxiety and depressive disorder was denied in a May 2013 rating decision.  The Veteran appealed the denial and this appeal ensued.  

In a July 2012 statement, the Veteran indicated that he sought treatment for psychiatric complaints in service but was referred for treatment for alcohol use.  

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for any psychiatric disorder during service.  The Veteran's February 1989 separation examination reflects a normal psychiatric evaluation.  

Post service treatment reports reflect that anxiety and depression were not found at VA appointments in January 2010, June 2010, November 2010, December 2010, and June 2013.  Rather, the Veteran was assessed with a normal mood and affect on each occasion.  In October 2010, November 2010, December 2010 and June 2011, the Veteran was assessed with a mood disorder due to his general medical condition.  A depression screen in September 2011 was negative.  A December 2011 telephone encounter reflects that the Veteran was being treated with medication for anxiety.  

The Veteran testified at his Board hearing that he was depressed in service and would cry at times.  He indicated that he sought treatment at VA after service in 2012 and 2013 because he gets depressed and cries at times.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for either an anxiety disorder or a depressive disorder.  

The Board finds that the competent evidence does not show a relationship between the Veteran's claimed psychiatric disorders and his period of active service.  The earliest medical evidence of a diagnosis of any psychiatric disorder came in 2010, more than twenty years after he left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a mood disorder is evidence that weighs against the Veteran's claims. 

The evidence does not suggest a direct relationship between the Veteran's claimed anxiety and depressive disorder and his period of active service.  The Veteran has not submitted any competent evidence which even suggests that he has a psychiatric disability as a result of his period of service. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of a psychiatric disorder, claimed as anxiety and depressive disorder, and the Veteran's period of service. 

To the extent the Veteran believes his claimed anxiety and depressive disorder are directly related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, the Veteran specifically denied any psychiatric problems at his separation physical.

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's claimed anxiety and depression either began during or were otherwise caused by his military service, and the claims are therefore denied.   

ORDER

Service connection for residuals of a cold injury of the feet is denied.

Service connection for a traumatic brain injury is denied.

Service connection for anxiety is denied.

Service connection for depressive disorder is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for entitlement service connection for a back disability, a neck disability, and a left eye disability can be promulgated.  

At the March 2015 hearing, the Veteran submitted testimony indicating that he was scheduled for surgery at Rush Hospital for a surgical procedure for his neck disability.  He submitted a "Patient Information List" from Meridian Neurosurgery and Rush Hospital which indicates that he was scheduled for an anterior cervical discectomy and fusion of C3/4, C4/5, and C5/6 in February 2015.  Based on his March 2015 hearing testimony it does not appear that he underwent the surgery in February 2015.  However, he also submitted a statement dated in March 2015 and requested that VA obtain the treatment records from Rush Hospital.  Consequently, any available private treatment reports from Rush Hospital and Meridian Neurosurgery should be requested.  

Additionally, the Veteran submitted a statement received in November 2013 and indicated that he was in receipt of Social Security Administration (SSA) benefits due to his claimed disabilities.  He submitted a copy of a favorable decision which indicates that the Veteran was in receipt of benefits for cervical and lumbar spine disabilities.  No treatment records were associated with the decision.  Additionally, no records have been requested or received from the SSA. As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran submitted VA treatment records dated in November 2010 which indicate that underwent surgery for left ptosis secondary to Horner's syndrome.  The records note that the Veteran had an injury in service and subsequently developed Horner's syndrome with left ptosis.  VA treatment records in July 2012 reflect that the Veteran had a normal neurological examination with the exception of mild miosis of the left eye.  The examining physician noted that the Veteran submitted photographs which show that he had ptosis of the left eye as early as 1988 which coincides with the dates of the Veteran's service.  

The Veteran also submitted a statement from L. Rutkowski, M.D., dated in February 2011 which notes that the Veteran was involved in a head on collision with another player while playing football in service and later developed Horner's syndrome on the left side of his face with migraines behind the left eye.  Dr. Rutkowski indicated that if the Veteran's statements were corroborated and his symptomatology began at that time the there is a correlation between the incident in service and his symptomatology that persists to the present.  

The service treatment records associated with the claims file indicate that the Veteran sustained a football injury which was diagnosed as thoracic and lumbar strain.  However, the records note that the Veteran put his head down in a crowd and got hit and had pain from his back through his body to the front.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed left eye disability.  In order to properly adjudicate the claim, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment reports from Rush Hospital and Meridian Neurosurgery related to the Veteran's cervical and/or lumbar spine treatment and possible surgery.  If the Veteran identifies any treatment records relevant to his neck, back, and left eye claims, he should be afforded the opportunity to submit them.

2.  Obtain any decisions made by the SSA and the medical records used to make those decisions.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any left eye disability.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records and private and VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide all diagnoses for any current left eye disability and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left eye disability is related to active duty. 

The examiner should specifically address the football injury in service and consider the Veteran's assertions that he developed ptosis in service.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


